842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary N. LONG,v.Mr. TAYLOR, Doctor;  Mr. Melela, Doctor;  Ms. Thomas, Nurse,M.H.C.;  Ms. Shuman, Nurse, M.H.C.;  Mr.Robertson, Officer M.H.C.;  Mr. G.Jones, Officer M.H.C.,Defendants-Appellees.
No. 87-7403.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1988.Decided March 11, 1988.

Gary N. Long, appellant pro se.
Richard M. Kastendieck, Office of the Attorney General of Maryland, for appellees.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  We agree that the appellant failed to establish that the medical personnel or guards were deliberately indifferent to a serious medical need.   Estelle v. Gamble, 429 U.S. 97 (1976).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.  Long v. Taylor, C/A No. 85-2813-S (D.Md. Nov. 16, 1987).


2
AFFIRMED.